 1
 2                                                        JS-6
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   LILY YAO, an individual,            CASE NO. 8:19-cv-00173 JLS(JDEx)
12                 Plaintiff,
                                         ORDER DISMISSING ENTIRE
13        vs.                            ACTION
14   EVERGREEN SHIPPING AGENCY
     (AMERICA) CORPORATION, a New
15   Jersey Corporation, and DOES 1
     through 100, inclusive,
16
                   Defendants.
17
18
19
20
21
22
23
24
25
26
27
28
                                                ORDER DISMISSING ENTIRE ACTION
 1         The Court, having read and considered the parties’ stipulation for dismissal
 2   of this action, and good cause appearing therefor, hereby dismisses the above-
 3   entitled action in its entirety with prejudice. No costs or attorneys’ fees are
 4   awarded to any of the parties.
 5   DATED: June 26, 2019                      JOSEPHINE L. STATON
 6                                           HON. JOSEPHINE L. STATON
                                             UNITED STATES DISTRICT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               -1-           ORDER DISMISSING ENTIRE ACTION
